SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

508
KA 15-00422
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

CAMMESOA M. WILLIAMS, DEFENDANT-APPELLANT.


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (JOSEPH G. FRAZIER OF
COUNSEL), FOR DEFENDANT-APPELLANT.

NIAGARA COUNTY DISTRICT ATTORNEY’S OFFICE, LOCKPORT (LAURA T. BITTNER
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Matthew J.
Murphy, III, J.), rendered December 10, 2014. The judgment revoked
defendant’s sentence of probation and imposed a sentence of
imprisonment.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment revoking the
sentence of probation previously imposed upon her conviction of
attempted criminal possession of a weapon in the second degree (Penal
Law §§ 110.00, 265.03 [3]) and imposing a determinate term of
imprisonment, followed by a period of postrelease supervision.
Defendant failed to preserve for our review her contention that her
admission to the probation violations was not voluntary inasmuch as
she failed “to move to withdraw [her] admission . . . or to vacate the
judgment revoking the sentence of probation on that ground” (People v
Rodriguez, 74 AD3d 1858, 1859, lv denied 15 NY3d 809; see People v
Carlisle, 120 AD3d 1607, 1607, lv denied 24 NY3d 1082; see generally
People v Lopez, 71 NY2d 662, 665-666). This case does not fall within
the narrow exception to the preservation doctrine (see Lopez, 71 NY2d
at 666), and we decline to exercise our power to review defendant’s
contention as a matter of discretion in the interest of justice (see
CPL 470.15 [3] [c]).

     Contrary to defendant’s further contention, in light of her
numerous admitted violations, we conclude that the court did not abuse
its discretion in revoking the sentence of probation and imposing a
term of imprisonment followed by a period of postrelease supervision
(see e.g. People v White, 75 AD3d 1003, 1003-1004, lv denied 15 NY3d
956). Although we agree with defendant that her waiver of the right
to appeal encompasses the sentence of probation but does not encompass
                                 -2-                           508
                                                         KA 15-00422

her challenge to the sentence imposed following her violations of
probation (see People v Johnson, 77 AD3d 1441, 1442, lv denied 15 NY3d
953; People v Dexter, 71 AD3d 1504, 1504-1505, lv denied 14 NY3d 887),
we nevertheless reject her contention that the sentence is unduly
harsh and severe. We perceive no basis upon which to modify the
sentence as a matter of discretion in the interest of justice (see CPL
470.15 [6] [b]; see generally People v Handley, 134 AD3d 1509, 1510).




Entered:   June 17, 2016                       Frances E. Cafarell
                                               Clerk of the Court